Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 13, 2015

                                           No. 04-15-00274-CV

                                       EX PARTE Pierre R. PION

                                  Original Habeas Corpus Proceeding 1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

         On May 4, 2015, relator Pierre R. Pion filed a petition for writ of habeas corpus
complaining of the trial court’s order finding him in contempt and authorizing his confinement.
The court subsequently abated the habeas corpus proceeding to allow the newly elected judge of
the trial court to reconsider the predecessor judge’s decision. See TEX. R. APP. P. 7.2(b).

        On June 1, 2015, the court received an order from the trial court, vacating the order
complained of in this original proceeding. Having obtained the relief requested in his petition,
the prior abatement of this proceeding is LIFTED and the petition for writ of habeas corpus is
DISMISSED AS MOOT. The court’s opinion will issue at a later date.

           It is so ORDERED on July 13, 2015.

                                                            _________________________________
                                                            Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court


1
 This proceeding arises out of Cause No. 2011-CI-16008, styled Rhonda Gay Pion v. Pierre R. Pion, pending in the
407th Judicial District Court, Bexar County, Texas, the Honorable Janet Littlejohn presiding.